DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on 10/7/2020 have been entered.  Claims 1-7, 9-15, and 17-25 are pending.  Claims 8 and 16 are cancelled. Claims 1, 9, 17, 2, 23 are amended and claims 2-7, 10-15, 18-20, 22, and 24-25 are as previously presented.  

Response to Arguments
Applicant's arguments filed 10/7/2020 have been fully considered.
The previous objections to the specification are withdrawn in response to the applicant’s amendments.  
Regarding the rejection under 35 USC 101, the applicant’s arguments are not persuasive.  Though specification indicates that computer readable storage medium is not directed to signals per se, the claims themselves does not indicated that the computer readable medium is non-transitory and therefore can be interpreted as being to include signals per se as discussed in the previous rejection under 35 USC 101 and therefore the previous rejection is not withdrawn.  The examiner suggests amending the claims to non-transitory computer readable medium to overcome this rejection.
Regarding the previous rejection under 35 USC 102, the examiner find the applicant’s arguments that Okandan does not teach the amended limitation of a machine learning algorithm persuasive and the previous rejection under 35 USC 102 has been withdrawn.  However the prior art reference of does teach this limitation and therefore new rejection under 35 USC 103 has been given in view of Okandan and Howard (US 2018/0093092) in response to the applicant’s amendments.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims are directed to a “computer program product comprising a computer readable storage medium”.  MPEP 2106.04(II) states that claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves.  The examiner suggests amending the limitation to read a non-transitory computer readable storage medium.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Okandan (US 9,907,496) - which incorporates by reference the entirety of Sloan (US 7,729,773) see Okandan col 25 ll 11 and Cohen (US 2013/0224756) see Okandan col 27 ll. 10 - in view of Howard (US 2018/0093092).
Regarding claim 1, Okandan teaches a computer-implemented method for implementing an optogenetics treatment using a probe (Fig 6: 610 – apparatus) and probe controller (processing unit 670), wherein the probe controller is configured to control the probe to perform the method (col 24 ll. 57-col 25 ll. 13 which incorporates by reference the teaching of Sloan to further teach the feedback system.  Sloan col 7 ll. 29-44  and col 10 ll. 49-65 further teaches a computer system that can control stimulation parameters, analyze optically detected signals related to the stimulation and adjust the stimulation parameters based on the monitored optical signals. ) comprising: 
emitting, by a light source of the probe (100), wherein the probe is embeddable in a tissue (targets 41, 42, 45 are neurons and 40 is neural tissue), a light wave to interact with a corresponding chemical in one or more cells in the tissue (Probe 1 contains coupling nodes 130 which can emit/transmit  and detect/receive light see Okandan col 5 ll. 47-60.  The coupling codes contain active structures 136/536 see Okandan col 6 ll. 7-11 which active structure includes light emitter  560/array 562 see col 11 ll. 16-24 and col 12 ll. 30-38 see also Fig 1a-b, 5a-e) ;
capturing, by a sensor of the probe, a spectroscopy of the light wave interacting with the corresponding chemical (Okandan teaches light detectors 570/array 572 see col 11 ll. 16-24 and col 12 ll. 30-38.  Regarding spectroscopy, Okandan col 26 ll. 48-64 teaches optogenetic methods for stimulating and observing cells such as modifying cells with channel rhodopsin and further incorporates by reference Cohen as part of teaching directed to optogenetics.  Cohen [0007, 0014; 0039; 0218; 0220; 0233; 0242; ] teaches exposing cells with channel rhodopsin to a light source and detecting the intensity of emitted fluorescence  from the rhodopsin which is a form of spectroscopy. In addition, Sloan col 8 ll. 14-30 teaches as part of the optical monitoring signal can include spectroscopy measurements.); 
transmitting, by the probe, the spectroscopy to a remote processing system (external/remote unit receives signals from probe 610 sends signals to processing unit 670 for additional analysis)
receiving, by the probe, adjusted parameters for the light source based on the spectroscopy; (Sloan Fig 7 where step 650 uses the detected optical signals to adjust determine whether to adjust stimulation parameters in step 660 and update and determine whether to continue stimulation in steps 670 and 680 see also col 10 ll. 32-65.  The stimulation can include various types include electromagnetic signals which light are a form of electromagnetic signals see Sloan col 4 ll. 35-49) and 
(Sloan steps 660 see also Sloan col 7 ll. 1-18).

Okandan does not explicitly teach  a remote machine learning system, wherein the adjusted parameters are determined by the remote machine learning system by comparing the spectroscopy to predetermined results of desired effects and to predetermined parameters for the probe;
Howard does teach an neural optical recording and stimulation method with a remote machine learning system, wherein the adjusted parameters are determined by the remote machine learning system by comparing the spectroscopy to predetermined results of desired effects and to predetermined parameters for the probe (Howard Fig 11 shows a closed loop control system where measured optical signals/readouts can be compared with target/desired signals to adjust stimulation parameters Fig 13 further illustrates as the state of the art as reading neural signals, data mining the signals, the equivalent of machine learning and determining corrective stimulation parameters.  [0091] indicates that the closed loop system can use cloud based machine learning the equivalent of a remote machine learning. Howard [0122-124] indicates the closed loop system can be used to control stimulation properties based optical readouts of the biological systems the equivalent of the spectroscopic signals taught by Okandan see also [0068l; 0100; 0127-0128, 0271]);
 In view of the teachings of Howard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include machine learning adjusted stimulation parameters as is disclosed by Howard to optical stimulation method taught by Okandan in order to explore adaptation, plasticity, and neural state changes, as well as online tuning of optogenetic inputs in vivo (see Howard [0124]

Regarding claim 2, Okandan teaches  the computer-implemented method of claim 1, wherein the light source comprises a plurality of light sources, and one or more of the light sources is configured to emit corresponding light waves associated with a respective chemical (Okandan 1a shows multiple connection nodes which as discussed in claim 1 can each include light sources. Further Okandan Fig 5b and 5e shows multiple light emitter 560/array 562.  Cohen [0220;0221] teaches using multiple wavelengths to stimulate multiple molecules such as rhodopsin and reference molecule) .
Regarding claim 3, Okandan teaches the computer-implemented method of claim 1, wherein the light source of the probe comprises a light emitting diode (Okandan col 13 ll. 1-3 col 15 ll. 21-47).
Regarding claim 4, Okandan teaches the computer-implemented method of claim 1, wherein adjusting the settings of the light source comprises adjusting a pulse width of the light wave (Sloan col 4 ll. 42-49).
Regarding claim 5, Okandan teaches the computer-implemented method of claim 1, wherein adjusting the settings of the light source comprises adjusting a pulse repetition frequency of the light wave (Sloan col 4 ll. 42-49).
Regarding claim 6, Okandan teaches the computer-implemented method of claim 1, wherein adjusting the settings of the light source comprises adjusting a time at which the light wave is emitted (Sloan col 4 ll. 42-49 – adjusting the duty cycle, duration, and frequency would all involve changes in the time the pulse is emitted).
Regarding claim 7, Okandan teaches the computer-implemented method of claim 1, wherein adjusting the settings of the light source comprises adjusting a number of pulses emitted in the light wave (Sloan col 4 ll. 42-49 –adjusting the pulse frequency would change the number of pulses emitted ).
Regarding claim 9, Okandan teaches a system comprising: a probe (Fig 1a: 100; 6: 610 – apparatus) configured to perform optogenetics treatment, the probe comprising: 
a light source (Okandan teaches coupling nodes 100 contain active structures 136/536 which contain light emitter 560/array 562 see col 11 ll. 16-24 and col 12 ll. 30-38 see also Fig 1a-b, 5a-e); 
a sensor (Okandan teaches light detectors 570/array 572 see col 11 ll. 16-24 and col 12 ll. 30-38); and 
a controller (Okandan col 23 ll. 58- col 24 ll. 9 teaches active structures 136/536 contains control/logic circuitry ); and 
an analysis system (processing unit 670) configured to wirelessly communicate with the probe (processing unit 670 wirelessly communicates using transceiver un 650 see Okandan col 24 ll. 57-64) , wherein the system is configured to automatically optimize the optogenetics treatment (Okandan col 24 ll. 57-col 25 ll. 13; Sloan col 7 ll. 29-44  and col 10 ll. 49-65 see also rejection for claim 1), the automatic optimization comprising: 
emitting, by the light source of the probe that is embeddable in a tissue, a light wave to interact with a corresponding chemical in one or more cells in the tissue (Okandan col 26 ll. 48-64; Cohen [0007, 0014; 0039; 0218; 0220; 0233; 0242]; Sloan col 8 ll. 14-30 teach emitting light interact with chemicals in tissues.); 
capturing, by the sensor of the probe, a spectroscopy of the light wave interacting with the corresponding chemical (Sloan Fig 7 step 650 and Sloan col 10 ll. 32-65); 
sending, by the probe, the spectroscopy to an analysis system (Okandan col 24 ll. 57-col 25 ll. 13); 
receiving, by the probe, from the analysis system, adjusted parameters for the light source; and adjusting, by the controller of the probe, settings of the light source according to the received adjusted parameters to emit a different light wave to interact with the corresponding chemical (Sloan steps 660 see also Sloan col 7 ll. 1-18.  See also the rejection of claim 1 above for additional explanation)
Okandan does not explicitly teach  a remote machine learning system, wherein the adjusted parameters are determined by the remote machine learning system by comparing the spectroscopy to predetermined results of desired effects and to predetermined parameters for the probe;
Howard does teach an neural optical recording and stimulation method with a remote machine learning system, wherein the adjusted parameters are determined by the remote machine learning system by comparing the spectroscopy to predetermined results of desired effects and to predetermined parameters for the probe (Howard Fig 11 shows a closed loop control system where measured optical signals/readouts can be compared with target/desired signals to adjust stimulation parameters Fig 13 further illustrates as the state of the art as reading neural signals, data mining the signals, the equivalent of machine learning and determining corrective stimulation parameters.  [0091] indicates that the closed loop system can use cloud based machine learning the equivalent of a remote machine learning. Howard [0122-124] indicates the closed loop system can be used to control stimulation properties based optical readouts of the biological systems the equivalent of the spectroscopic signals taught by Okandan see also [0068l; 0100; 0127-0128, 0271]);


Regarding claim 10, Okandan teaches the system of claim 9, wherein the light source comprises a plurality of light sources, each light source configured to emit corresponding light waves associated with a respective chemical (see rejection of claim 2).
Regarding claim 11, Okandan teaches the system of claim 9, wherein the light source of the probe is a light emitting diode (see rejection of claim 3). 
Regarding claim 12, Okandan teaches the system of claim 9, wherein adjusting the settings of the light source comprises adjusting a pulse width of the light wave (see rejection of claim 4)..
Regarding claim 13, Okandan teaches the system of claim 9, wherein adjusting the settings of the light source comprises adjusting a pulse repetition frequency of the light wave (see rejection of claim 5).
Regarding claim 14, Okandan teaches the system of claim 9, wherein adjusting the settings of the light source comprises adjusting a time at which the light wave is emitted (see rejection of claim 6)..
Regarding claim 15, Okandan teaches the system of claim 9, wherein adjusting the settings of the light source comprises adjusting a number of pulses emitted in the light wave (see rejection of claim 7).
Regarding claim 17, Okandan teaches a computer program product comprising a computer readable storage medium having program instructions embodied  (Sloan col 6 ll. 16-29 ) therewith, the program instructions executable by a processing circuit to cause the processing circuit to automatically optimize an optogenetics treatment, the automatic optimization comprising: 
emitting, by a light source of a probe that is embeddable in a tissue, a light wave to interact with a corresponding chemical in one or more cells in the tissue; 

sending, by the probe, the spectroscopy to an analysis system; receiving, by the probe, from the analysis system, adjusted parameters for the light source; and 
adjusting, by a controller of the probe, settings of the light source according to the received adjusted parameters to emit a different light wave to interact with the corresponding chemical (see rejection of claim 1 and 9).
Regarding claim 18, Okandan teaches the computer program product of claim 17, wherein the light source comprises a plurality of light sources, each light source configured to emit corresponding light waves associated with a respective chemical (see rejection of claim 2).
Regarding claim 19, Okandan teaches the computer program product of claim 17, wherein adjusting the settings of the light source comprises adjusting a pulse width of the light wave (see rejection of claim 4) .
Regarding claim 20, Okandan teaches the computer program product of claim 17, wherein adjusting the settings of the light source comprises adjusting a pulse repetition frequency of the light wave (see rejection of claim 5).
Regarding claim 21, Okandan teaches the probe that is embeddable in a patient, the probe configured to perform an optogenetics treatment for the patient, the probe comprising: a light source configured to emit a light wave to interact with a corresponding chemical in one or more cells in a tissue in which the probe is embeddable; a sensor configured to capture a spectroscopy of the light wave interacting with the corresponding chemical; and a controller configured to: send the captured spectroscopy to an analysis system wirelessly; receive, in response, from the analysis system, adjusted parameters for the light source; and adjust settings of the light source according to the received adjusted parameters to emit a different light wave to interact with the corresponding chemical (see rejection of claim 1 and 9).

Regarding claim 22, Okandan teaches the probe of claim 21, wherein the light source comprises a plurality of light sources, each light source configured to emit corresponding light waves associated with (see rejection of claim 2. Okandan Fig 5b and 5e also shows multiple light detector 570/array 572).
Regarding claim 23, Okandan teaches an analysis system configured to automatically adjust an optogenetics treatment for a patient, the analysis system comprising: a memory; and a processor  (Okandan teaches processing unit.  A processing unit is defined as “a functional unit that consists of one or more processors and their associated internal storage” see processing unit. (2001). In F. Hargrave, Hargrave's Communications Dictionary, Wiley. Wiley. Credo Reference. Internal storage is a form of memory. )
coupled with the memory, the processor configured to: receive captured spectroscopy sent wirelessly by a probe that is embeddable within the patient, the spectroscopy captured by a light sensor of the probe in response to emission of a light wave by a light source of the probe, the light wave being emitted to activate one or more cells of the patient; compare the captured spectroscopy with a predetermined spectroscopy; determine an updated set of parameters for the light source of the probe in response to the captured spectroscopy not matching the predetermined spectroscopy; and send the updated set of parameters to the probe to cause the light sensor to generate a different emission to activate the cells. (see rejection of claims 1 and 9)
Regarding claim 24, Okandan teaches the analysis system of claim 23, wherein the light source comprises a plurality of light sources, each light source configured to emit corresponding light waves associated with a respective chemical, and the sensor comprises a plurality of sensors, each sensor associated with a respective light source (see rejection of claim 2).
Regarding claim 25, Okandan teaches the analysis system of claim 23, wherein adjusting the settings of the light source comprises adjusting at least one parameter from a group of parameters consisting of a pulse width of the light wave, a pulse repetition frequency of the light wave, a time at which the light wave is emitted, and a number of pulses emitted in the light wave (Sloan col 4 ll. 42-49).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792